                                                        REMAND
 Case 2:20-cv-07123-GW-SK Document 31 Filed 01/04/21 Page           / JS-6
                                                          1 of 2 Page ID #:547




 1   Ruben Guerra, Esq. (SBN 291446)
     Tizoc Perez-Casillas, Esq. (SBN 309981)
 2   GUERRA & CASILLAS LLP
     617 South Olive Street, Suite 422
 3   Los Angeles, California 90014
     Telephone: (213) 437-9495
 4   Facsimile: (213) 342-5503
     ruben@guerracasillas.com
 5   tizoc@guerracasillas.com

 6   Attorneys for Plaintiff,
     OCTAVIO GOMEZ
 7
 8
                                 UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
     OCTAVIO GOMEZ, an individual,              Case No. 2:20-cv-07123 GW (SKx)
11                                              Assigned to: Hon. George Wu
                                  Plaintiff,
12
            v.                                  ORDER TO REMAND REMOVED ACTION
13
     FIRST TRANSIT, INC.; and DOES 1
14   through 20, inclusive,

15                                Defendants.

16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -1-
                      STIPULATION TO REMAND REMOVAL ACTION; ORDER THEREON
 Case 2:20-cv-07123-GW-SK Document 31 Filed 01/04/21 Page 2 of 2 Page ID #:548




 1
                                                  ORDER

 2
              On December 28, 2020, the Parties to the above-referenced action filed a Stipulation to
 3
     Remand Removed Action. The Court having reviewed that stipulation and good cause appearing,
 4
     orders as follows:
 5
              1.     The Parties’ stipulation is approved;
 6
              2.     The United States Central District of California case number 2:20-cv-07123 GW
 7
     styled Gomez v. First Transit, Inc. et al. is hereby remanded to Los Angeles County Superior
 8
     Court.
 9
10
     IT IS SO ORDERED.
11
12   DATED: January 4, 2021                        ________________________________________
                                                   The Honorable George H. Wu,
13                                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
                       STIPULATION TO REMAND REMOVAL ACTION; ORDER THEREON
